DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on January 26, 2022. Claims 10, 14, 15, 23 and 27-29 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the non-statutory double patenting rejections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 102/103 rejections set forth in the previous office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an encryption module” and “a transmission module” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support for the limitations can be found in the description at, for example, paragraphs [0041], [0064], [0065], [0071] and [0075].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dillon Durnford (Reg. No. 70,129) on 23 March 2022.
The application has been amended as follows:

Listing of Claims:

Claim 10	(Currently Amended) A device for encrypting subject data, the device comprising: 
a communication link, the communication link capable of receiving a set of subject data, the set of subject data including a plurality of subject data reads, the plurality of subject data reads having at least one data point; 
an encryption module, the encryption module configured to encrypt the plurality of subject data reads using a single cipher encryption method, wherein 
generating a plurality of random keys based on the received plurality of subject data reads, each of the plurality of random keys includes a plurality of key data points; 
assigning a random key of the plurality of random keys to an assigned subject data read of the plurality of subject data reads, wherein the plurality of key data points is equal to a number of data points in the assigned subject data read; 
assigning one of the plurality of subject data reads to be a key of a subsequent subject data read, wherein the one of the plurality of subject data reads includes a second plurality of data points equal to a number of data points in the subsequent subject data read; 
assigning numerical values to the plurality of key data points and the second plurality of datapoints, each of the numerical values based on the value of the respective data point; 
executing a modulo adding process to add the numerical values of the random key to the numerical values of the assigned subject data read; and 
generating an encrypted subject data read; and 
read.

Claim 28	(Currently Amended)  A method of encrypting subject data, the method comprising: 
generating, for each of a plurality of subject data reads, a random key of a plurality of random keys based on the plurality of subject data reads, including assigning one of the plurality of subject data reads to be a key of another subject data read; 
associating each of the plurality of random keys to a subject data read of the plurality of subject data reads, such that each subject data read is associated with a different random key; 
assigning numerical values to data points included in the plurality of subject data reads, [[the]] each numerical value based on the value of the respective data point; and 
performing a modulo adding process to add [[the]] numerical values of [[the]] a random key to the numerical values of the associated subject data read to generate an encrypted subject data read.

Allowable Subject Matter
12.    Independent claims 10, 23 and 28 are allowed. Dependent claims 14, 15, 27 and 29 are allowed based on their dependency.

13.    The following is an examiner’s statement of reasons for allowance:

Claim 23 recites, inter alia, “generating, for each of a plurality of subject data reads, a random key using a circular reference genome.”
Claim 28 recites, inter alia, “generating, for each of a plurality of subject data reads, a random key of a plurality of random keys based on the plurality of subject data reads, including assigning one of the plurality of subject data reads to be a key of another subject data read;…performing a modulo adding process to add numerical values of a random key to the numerical values of the associated subject data read to generate an encrypted subject data read.”

16.    The closest prior arts made of record are:
i)	Schneider (U.S. Pub. No. 2011/0129086) which discloses mapping a Unicode character to an integer and performing modulo addition (see paragraphs [0025], [0035] and Figs. 2-3 of Schneider).
ii)	Hammersmith (U.S. Pub. No. 2014/0369498) which discloses one-time pad encryption (see paragraphs [0009], [0020] and [0031] of Hammersmith).

While the prior art was found to generally disclose encryption of DNA data and encrypting based on modulo addition, the prior art was not found to disclose the particular combination of limitations as recited in claims 23 and 28. Therefore, claims 23 

18.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

19.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pointcheval et al. (U.S. Pub. No. 2021/0083862) – cited for teaching modulo addition encryption – claim 2
Molyneaux et al. (U.S. Pub. No. 2019/0087601) – cited for teaching encryption of genomic data – Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438